                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


SHELIA PIERCE                                                                PLAINTIFF

VS.                                           NO. 3:17CV00280 JM

J.C. PENNEY CORPORATION, INC.,
ROUSE MANAGEMENT COMPANY, LLC.,
d/b/a MALL AT TURTLE CREEK, and
JOHN DOE ENTITIES 1-3                                                        DEFENDANTS

                                             ORDER

       Pending is Plaintiff=s motion to voluntarily non-suit without prejudice. (Docket # 19).

The motion is GRANTED. All claims and causes of action against these defendants are

dismissed without prejudice. The Clerk is directed to close the case.

       The Court notes that Plaintiff=s right to re-file the case against these Defendants is subject

to the provisions of Rule 41(d) of the Federal Rules of Civil Procedure.    Under Rule 41(d), the

Plaintiff may be ordered to pay any costs of this action which the Court deems appropriate upon

filing the same claim against the same defendants.

       IT IS SO ORDERED this 23rd day of October, 2018.



                                                      __________________________________
                                                      James M. Moody Jr.
                                                      United States District Judge
